An application for a rehearing having been made, the following opinion was filed December 27, 1901:
PER CURIAM.
Upon a petition for rehearing plaintiff’s attorneys present several reasons why, in their opinion, the petition should be granted. Of these but one needs comment, and that arises out of the statement in the opinion that in this state it has been settled that a valid transfer of an account may be made by parol, without regard *34to the amount involved; citing Hurley v. Bendel, 67 Minn. 41, 69 N. W. 477.
On re-examination of that case and the authorities cited, we are not confident that it was properly decided, and therefore, say that the question will be regarded as an open one, to be hereafter determined, if occasion requires. But in the present case, as stated in the former opinion, it is not clear from the evidence whether the agreement was that Kyle should become the owner of Martine’s interest in the accounts, or should simply collect the same, retaining for himself all of the money. This being the state of the evidence, it becomes immaterial whether a valid transfer was made. If Kyle was to collect simply, no transfer was contemplated or needed.
Petition denied.